Order and judgment (one paper), Supreme Court, New York County (Bernard J. Fried, J.), entered April 24, 2007, as amended July 18, 2007, which, after a nonjury trial, declared that defendant breached the parties’ settlement agreement and, inter alia, directed defendant to purchase its stock held by plaintiff as required by the agreement, unanimously affirmed, with costs.
Defendant’s challenges to the admissibility of a deposition transcript transcribed in London and an e-mail were waived by the failure to raise the specific objections now urged (see Matter of New York City Asbestos Litig. [Brooklyn Nav. Shipyard Cases], 188 AD2d 214, 225-226 [1993], affd 82 NY2d 821 [1993]; Short v Short, 142 AD2d 947, 948 [1988]).
We have considered defendant’s remaining contentions and find them unavailing. Concur—Saxe, J.P., Gonzalez, Nardelli and McGuire, JJ.